                                            Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 1 of 37




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EDGAR PATINO,                                      Case No. 19-cv-02151-EMC
                                   8                     Petitioner,
                                                                                            ORDER DENYING PETITION FOR
                                   9              v.                                        WRIT OF HABEAS CORPUS
                                  10     PEOPLE OF THE STATE OF
                                         CALIFORNIA,
                                  11
                                                         Respondent.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                       I.      INTRODUCTION

                                  15           Edgar Patino filed this action for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 to

                                  16   challenge his conviction and sentence from Alameda County Superior Court. Respondent has

                                  17   filed an answer to the petition, and Mr. Patino has filed a traverse. For the reasons discussed

                                  18   below, the petition is denied.

                                  19                                        II.     BACKGROUND

                                  20   A.      The Crime

                                  21           The California Court of Appeal described the evidence presented at trial:

                                  22                   Around the summer of 2011, Y.B. and Patino started dating. At that
                                                       time, Y.B. had two daughters from a prior marriage, Doe, born in
                                  23                   2000, and a younger daughter, born in 2002; they lived together with
                                                       Y.B.’s relatives in Milpitas. Toward the end of 2011, Y.B. and her
                                  24                   daughters moved in with Patino in Hayward. . . .
                                  25                   Doe moved with her mother and her younger sister to Hayward to
                                                       live with Patino when Doe was in sixth grade. She lived with Patino
                                  26                   in Hayward for part of sixth and seventh grade, when she was 11
                                                       and 12 years old. Doe would get home from school around 2:00
                                  27                   p.m. Patino would then generally get home around 3:00 p.m., and
                                                       Y.B. would get home around 5:00 or 6:00 p.m.
                                  28
                                       Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 2 of 37



                                                Doe testified that Patino touched her vagina more than 20 times
                                   1            while she lived with him at the Hillview residence. The conduct
                                                began one day after Patino, Y.B., Doe, and Doe’s younger sister all
                                   2            went to a laundromat to do laundry. There was something white on
                                                Doe’s underwear, and Patino commented that it probably meant Doe
                                   3            had an infection. Patino and Doe went home from the laundromat in
                                                one car, and Y.B. and Doe’s younger sister were in another car.
                                   4            When Doe and Patino got home, Patino told Doe to go in her
                                                bedroom, and he was going to check if she had an infection. Doe sat
                                   5            on the bed with her pants and underwear off. Patino observed her
                                                pubic hair and told her it needed to be shaved. Then he got a
                                   6            battery-powered razor from his bedroom and shaved her. He told
                                                her to finish shaving herself, and she did.3 Patino did not tell Doe at
                                   7            that time whether he thought she had an infection. Doe thought she
                                                was 11 years old when this occurred.
                                   8
                                                       [Footnote 3:] Doe testified that Patino shaved her again one
                                   9                   time when she was taking a shower. This incident was
                                                       corroborated by Y.B., who recalled on one occasion, she
                                  10                   came home from work, and Doe’s younger sister told her
                                                       that Patino had gone into the bathroom while Doe was in the
                                  11                   shower. Y.B. was going to ask Doe about it, but Patino
                                                       came in the room and said they were all liars and he could
                                  12                   end up in jail. Y.B. asked Doe what happened, and Doe
Northern District of California
 United States District Court




                                                       seemed “really scared” and said that nothing happened, that
                                  13                   Patino had come into the bathroom and showed her how to
                                                       shave herself but he did not touch her in any inappropriate
                                  14                   way.
                                  15            Within a few weeks of this incident, Patino told Doe he needed to
                                                check her again to see if her infection was getting worse. Y.B. was
                                  16            at work when this happened. Patino did this many times. It would
                                                happen in Patino and Y.B.’s bedroom with the door closed. Doe
                                  17            testified Patino would “look around to see if he saw anything that
                                                wasn't right” and touch her vagina with his fingers. Patino would
                                  18            tell her he thought she had an infection because it did not smell
                                                right. He never took her to a doctor, however.
                                  19
                                                Patino also used his mouth and thumb on Doe’s vagina. Doe
                                  20            testified Patino licked her vagina and told her “it would help the
                                                infection and it would help me get tighter.” Patino told Doe her
                                  21            vagina was not tight enough, and if she had an orgasm, it would help
                                                her vagina get tighter. She testified Patino’s tongue would go inside
                                  22            her vagina and “it was everywhere on my vagina.” This happened
                                                many times, starting when Doe was still in sixth grade and
                                  23            continuing through the summer and into seventh grade. Patino
                                                would also press his thumb in her vagina, and he told Doe “pressing
                                  24            the loose skin inside would help” her vagina get tighter. Sometime
                                                it would hurt. This happened “[n]ot so often” but more than once.
                                  25
                                                Patino continued this conduct until Doe moved away to live with her
                                  26            grandmother. He touched her at least once a month for about a year.
                                                Patino would ask Doe when she was having her period, and he did
                                  27            not touch her during that time. What he did most frequently was
                                                “putting his mouth and tongue on [Doe’s] vagina.” Doe asked
                                  28            Patino why they did not tell Y.B. about what Patino was doing, and
                                                                                  2
                                            Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 3 of 37



                                                      he said Y.B. would not understand why he was doing it. Doe
                                   1                  testified that she did not tell her mother herself about what Patino
                                                      was doing because her mother would not believe her. Doe had told
                                   2                  her mother about Patino telling her to get in the shower with him,
                                                      and her mother had not believed her.4
                                   3
                                                              [Footnote 4:] At trial, Doe testified that she showered with
                                   4                          Patino on two occasions because he told her to get in the
                                                              shower with him. One time, she wore a bra and underwear,
                                   5                          the other time she was naked. Both times, Patino wore
                                                              boxers. On one of those occasions, Patino kissed Doe.
                                   6
                                                      Defense
                                   7                  Patino called five character witnesses. These witnesses testified
                                                      generally that they had seen Patino around children or they had
                                   8                  known him when they were children, and they did not see him
                                                      behave inappropriately with children, and they did not believe he
                                   9                  was a sexual deviant with children.
                                  10   People v. Patino, No. A149686, 2018 WL 4113155, *1-3 (Cal. Ct. App. Aug. 29, 2018).

                                  11           Evidence also was presented that Mr. Patino had threatened Doe’s mother, Y.B., and put a

                                  12   plastic bag over Y.B.’s head to try to suffocate her when she was pregnant. Id. at *2. The crimes
Northern District of California
 United States District Court




                                  13   against Y.B. are not recounted in further detail here because none of the legal issues in the habeas

                                  14   petition pertain to those crimes.

                                  15   B.      Procedural History

                                  16           Following a jury trial in Alameda County Superior Court, Mr. Patino was convicted of

                                  17   assault upon his then-girlfriend Y.B. by means of force likely to cause great bodily injury (see Cal.

                                  18   Penal Code § 245(a)(4)), criminally threatening Y.B. (see id. at § 422), and continuous sexual

                                  19   abuse of Doe, a child under age 14, while he resided with and had recurring access to her (see id.

                                  20   at § 288.5(a)). The jury found true the allegation that Mr. Patino had substantial sexual conduct

                                  21   with Doe (see id. at § 1203.066(a)(8)). Mr. Patino was sentenced to a total of 17 years, eight

                                  22   months in prison. Docket No. 12-2 at 33.

                                  23           He appealed. The California Court of Appeal affirmed his conviction. Docket No. 12-16.

                                  24   The California Supreme Court denied Mr. Patino’s petition for review without comment. Docket

                                  25   No. 12-18.

                                  26           Mr. Patino then filed this action seeking a federal writ of habeas corpus. He alleges the

                                  27   following claims in his petition for writ of habeas corpus: (1) the jury instruction regarding the

                                  28   crime of continuous sexual abuse omitted the mental state required and thereby deprived him of
                                                                                         3
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 4 of 37




                                   1   his federal constitutional right to have a jury determine his guilt by proof beyond a reasonable

                                   2   doubt, see Docket No. 1 at 27; (2) the failure to instruct the jury on the lesser-included offense of

                                   3   committing a lewd act on a child deprived Mr. Patino of his federal constitutional rights to a fair

                                   4   trial and to have a jury determine his guilt by proof beyond a reasonable doubt, see id. at 31; (3)

                                   5   the admission of the “shower evidence regarding Doe’s younger sister” deprived Mr. Patino of his

                                   6   federal constitutional right to due process, id. at 34; (4) the removal of Juror B2 violated Mr.

                                   7   Patino’s federal constitutional right to trial by an impartial jury, id. at 37; and (5) prosecutorial

                                   8   misconduct during closing argument deprived Mr. Patino of his federal constitutional right to a

                                   9   fair trial, id. at 41. Respondent has filed an answer and Mr. Patino has filed a one-page traverse.

                                  10   The matter is now ready for decision.

                                  11                                III.     JURISDICTION AND VENUE

                                  12           This Court has subject matter jurisdiction over this action for a writ of habeas corpus under
Northern District of California
 United States District Court




                                  13   28 U.S.C. § 2254. 28 U.S.C. § 1331. This action is in the proper venue because the petition

                                  14   concerns the conviction and sentence of a person convicted in Alameda County, California, which

                                  15   is within this judicial district. 28 U.S.C. §§ 84, 2241(d).

                                  16                                  IV.       STANDARD OF REVIEW

                                  17           This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  18   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  19   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a).

                                  20           The Antiterrorism And Effective Death Penalty Act of 1996 (“AEDPA”) amended § 2254

                                  21   to impose new restrictions on federal habeas review. A petition may not be granted with respect to

                                  22   any claim that was adjudicated on the merits in state court unless the state court’s adjudication of

                                  23   the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable application

                                  24   of, clearly established Federal law, as determined by the Supreme Court of the United States; or

                                  25   (2) resulted in a decision that was based on an unreasonable determination of the facts in light of

                                  26   the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

                                  27           “Under the ‘contrary to’ clause, a federal habeas court may grant the writ if the state court

                                  28   arrives at a conclusion opposite to that reached by [the Supreme] Court on a question of law or if
                                                                                           4
                                            Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 5 of 37




                                   1   the state court decides a case differently than [the] Court has on a set of materially

                                   2   indistinguishable facts.” Williams (Terry) v. Taylor, 529 U.S. 362, 412-13 (2000).

                                   3           “Under the ‘unreasonable application’ clause, a federal habeas court may grant the writ if

                                   4   the state court identifies the correct governing legal principle from [the Supreme] Court’s

                                   5   decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413.

                                   6   “[A] federal habeas court may not issue the writ simply because that court concludes in its

                                   7   independent judgment that the relevant state-court decision applied clearly established federal law

                                   8   erroneously or incorrectly. Rather, that application must also be unreasonable.” Id. at 411. “A

                                   9   federal habeas court making the ‘unreasonable application’ inquiry should ask whether the state

                                  10   court’s application of clearly established federal law was ‘objectively unreasonable.’” Id. at 409.

                                  11           Section 2254(d) generally applies to unexplained as well as reasoned decisions. “When a

                                  12   federal claim has been presented to a state court and the state court has denied relief, it may be
Northern District of California
 United States District Court




                                  13   presumed that the state court adjudicated the claim on the merits in the absence of any indication

                                  14   or state-law procedural principles to the contrary.” Harrington v. Richter, 562 U.S. 86, 99 (2011).

                                  15   When the state court has denied a federal constitutional claim on the merits without explanation,

                                  16   and there is no lower state court decision to “look through” to, the federal habeas court “must

                                  17   determine what arguments or theories supported or . . . could have supported, the state court’s

                                  18   decision; and then it must ask whether it is possible fairminded jurists could disagree that those

                                  19   arguments or theories are inconsistent with the holding in a prior decision of [the U.S. Supreme]

                                  20   Court.” Id. at 102.

                                  21                                         V.       DISCUSSION

                                  22   A.      Challenge To Jury Instruction On Continuous Sexual Abuse of a Child

                                  23           Mr. Patino contends that the jury instruction given on the crime of continuous sexual abuse

                                  24   of a child violated his federal constitutional right “to determination of his guilt or innocence by

                                  25   proof beyond reasonable doubt by jury” because it omitted the mental state required for the

                                  26   offense. Docket No. 1 at 27 (citing 5th, 6th and 14th Amendments to U.S. Constitution).

                                  27   According to him, the offense must be committed “for the purpose of sexual arousal, gratification,

                                  28   or abuse” but the jury instruction failed to include this requirement. Docket No. 1 at 26. He urges
                                                                                          5
                                           Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 6 of 37




                                   1   that he “was conducting a parental inspection which was not accompanied by lewd intent.” Id.

                                   2          1.        Background

                                   3          Mr. Patino was charged with continuous sexual abuse of a minor under California Penal

                                   4   Code § 288.5(a). That statute provides, in relevant part:

                                   5                    Any person who either resides in the same home with the minor
                                                        child or has recurring access to the child, who over a period of time,
                                   6                    not less than three months in duration, engages in three or more acts
                                                        of substantial sexual conduct with a child under the age of 14 years
                                   7                    at the time of the commission of the offense, as defined in
                                                        subdivision (b) of Section 1203.066, or three or more acts of lewd or
                                   8                    lascivious conduct, as defined in Section 288, with a child under the
                                                        age of 14 years at the time of the commission of the offense is guilty
                                   9                    of the offense of continuous sexual abuse of a child.
                                  10   Cal. Penal Code § 288.5(a). “Substantial sexual conduct” in turn, is defined as “penetration of the

                                  11   vagina or rectum of either the victim or the offender by the penis of the other or by any foreign

                                  12   object, oral copulation, or masturbation of either the victim or the offender.”1 Cal. Penal Code
Northern District of California
 United States District Court




                                  13   § 1203.066(b).

                                  14          At Mr. Patino’s trial, the “prosecutor relied solely on the theory that Patino engaged in

                                  15   ‘substantial sexual conduct,’ and, therefore, requested a modified version of CALCRIM No.

                                  16   1120” that deleted reference to lewd or lascivious conduct which was the other potential basis for

                                  17   liability under § 288.5. Patino, 2018 WL 4113155, at *3; see RT 1075. Defense counsel agreed

                                  18   to the modified version of CALCRIM No. 1120 and told the trial judge she was fine “with the way

                                  19   the court ha[d]” the instruction. Patino, 2018 WL 4113155, at *3 (brackets in source).

                                  20          The jury thus was instructed with the following modified version of CALCRIM No. 1120:

                                  21                    The defendant is charged in Count 1 with continuous sexual abuse
                                                        of a child under the age of 14 years in violation of Penal Code
                                  22                    section 288.5(a).
                                  23                    To prove that the defendant is guilty of this crime, the People must
                                                        prove that:
                                  24

                                  25   1
                                         As an alternative to three or more acts of “substantial sexual conduct,” a violation of § 288.5(a)
                                  26   also may occur if a defendant commits three or more violations of § 288(a) within a time period of
                                       more than three months. Section 288(a) is violated by “[a]ny person who willfully and lewdly
                                  27   commits any lewd or lascivious act . . . upon or with the body, or any part or member thereof, of a
                                       child [under age 14] . . ., with the intent of arousing, appealing to, or gratifying the lust, passions,
                                  28   or sexual desires of that person or the child.” Cal. Penal Code § 288(a) (eff. Sept. 9, 2010 to Dec.
                                       31, 2018). As stated in the text, this was not the theory of the case against Mr. Patino.
                                                                                            6
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 7 of 37




                                   1                          1. The defendant lived in the same home with or had
                                                              recurring access to a minor child;
                                   2
                                                              2. The defendant engaged in three or more acts of substantial
                                   3                          sexual conduct with the child;
                                   4                          3. Three or more months passed between the first and last
                                                              acts;
                                   5
                                                              AND
                                   6
                                                              4. The child was under the age of 14 years at the time of the
                                   7                          acts[.]
                                   8                  Substantial sexual conduct means oral copulation or masturbation of
                                                      either the child or the perpetrator, or penetration, however slight, of
                                   9                  the child’s or perpetrator’s vagina or rectum by the other person’s
                                                      penis or any foreign object.
                                  10
                                                      Oral copulation is any contact, no matter how slight, between the
                                  11                  mouth of one person and the sexual organ or anus of another person.
                                                      Penetration is not required.
                                  12
Northern District of California
 United States District Court




                                                      A Foreign Object includes any part of the body except a penis.
                                  13
                                                      You cannot convict the defendant unless all of you agree that he
                                  14                  committed three or more acts over a period of at least three months,
                                                      but you do not all need to agree on which three acts were
                                  15                  committed.
                                  16                  It is not a defense that the child may have consented to the act.
                                  17   Suppl. CT 427; RT 1220-21.

                                  18          Mr. Patino argued on appeal (as he does in his federal habeas petition) that the instruction

                                  19   omitted the specific intent that is necessary for a § 288.5 conviction. The California Court of

                                  20   Appeal rejected Mr. Patino’s arguments, concluding that the instruction was a correct statement of

                                  21   California law and that, even if there was error, it was harmless:

                                  22                  There is no additional requirement under section 288.5(a) or section
                                                      1203.066 that the act constituting “substantial sexual conduct” must
                                  23                  be accomplished with a specific purpose or intent. Thus, in People
                                                      v. Garcia (2014) 229 Cal.App.4th 302, the Court of Appeal
                                  24                  observed, “Substantial sexual conduct [for purposes of section
                                                      288.5] refers to certain acts (penetration, oral copulation or
                                  25                  masturbation) but does not require any kind of specific intent.” (Id.
                                                      at p. 312, fn. 3, italics added.) In [People v. Avina, 14 Cal. App. 4th
                                  26                  1303 (Cal. Ct. App. 1993)], cited by Garcia, the court stated, “A
                                                      conviction for section 288.5 . . . could be based upon a course of
                                  27                  substantial sexual conduct within the meaning of section 1203.066,
                                                      subdivision (b), which requires no specific intent.” (Avina, supra,
                                  28                  14 Cal.App.4th at p. 1313, italics added; see also People v. Whitham
                                                                                         7
                                       Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 8 of 37



                                                (1995) 38 Cal.App.4th 1282, 1293 (Whitham) [noting “the ‘lewd or
                                   1            lascivious conduct’ aspect of section 288.5 requires the specific
                                                intent of sexual gratification, but the ‘substantial sexual conduct’
                                   2            aspect does not”].)
                                   3            Given the statutory language of section 288.5(a) and the recognition
                                                in case law that “substantial sexual conduct” requires no specific
                                   4            intent, the trial court did not err in giving the modified version of
                                                CALCRIM No. 1120 that contained no reference to any specific
                                   5            intent. (Cf. Whitham, supra, 38 Cal.App4th at pp. 1287–1294.)7
                                   6                   [Footnote 7]: In Whitham, the Court of Appeal . . . reasoned,
                                                       “‘[I]t is the nature of the act that renders the abuse “sexual”
                                   7                   and not the motivations of the perpetrator.’ [Citation.] This
                                                       being so, it makes eminent sense to include in section 288.5
                                   8                   a method of violation based upon ‘substantial sexual
                                                       conduct’ unaccompanied by the specific intent required to
                                   9                   prove a violation of section 288.” (Id at p. 1292.)
                                  10            Patino concedes that when “substantial sexual conduct” involves
                                                rape, sodomy, or oral copulation, no additional showing of a sexual
                                  11            intent is required. (In such cases, he acknowledges, “The act speaks
                                                for itself.”) He argues, however, that there are certain cases of “non-
                                  12            forcible sexual penetration,” such as medical examinations, that are
Northern District of California
 United States District Court




                                                not crimes but would fall within the description of “substantial
                                  13            sexual conduct” if an intent requirement were not judicially
                                                imposed. From this argument, he claims that when “substantial
                                  14            sexual conduct” is based on penetration of the vagina or rectum of
                                                the victim by any foreign object, the conduct must be done “for the
                                  15            purpose of sexual arousal, gratification, or abuse,” quoting language
                                                from section 289, subdivision (k)(1). But section 289, criminalizes
                                  16            forcible sexual penetration regardless of the age of the victim, a
                                                sexual offense quite different from the offense charged in this case.
                                  17            Section 288.5 (the charged offense) makes no reference to section
                                                289 or the phrase “sexual penetration.” Instead, section 288.5 refers
                                  18            to “substantial sexual conduct,” and section 1203.066 does not
                                                contain the phrase “sexual penetration” or refer to section 289 either.
                                  19            Patino offers no authority or convincing explanation for his claim
                                                that the specific intent required for a violation of forcible sexual
                                  20            penetration under section 289 must be read into section 288.5.
                                                Without such authority, we decline to read section 288.5 as
                                  21            requiring an intent element imported from a different criminal
                                                statute addressing a different offense.
                                  22
                                                In any event, we discern no prejudice under any standard of review
                                  23            in the circumstances of this case. Doe testified that Patino touched
                                                her vagina more than 20 times and that he put his mouth and tongue
                                  24            on her vagina, telling her an orgasm “would help [her] vagina get
                                                tighter.” She testified that the oral copulation started when she was
                                  25            in the sixth grade and continued into the seventh grade. Patino did
                                                not testify and thus never claimed he inspected Doe’s vagina for
                                  26            infection or other medical purpose, and the defense theory was that
                                                Doe fabricated the allegations against Patino in an effort to break up
                                  27            the relationship between him and her mother.8 Patino’s asserted
                                                concern with the jury instruction given is that without an intent
                                  28            element, a defendant could be found guilty of continuous sexual
                                                                                  8
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 9 of 37



                                                      abuse under section 288.5 based on “innocuous applications [of
                                   1                  sexual penetration] (such as a genital exam by a health
                                                      professional—or concerned parent or spouse).” But given the
                                   2                  evidence and defense argument presented at trial, there is no
                                                      possibility the jury could have found Patino engaged in digital
                                   3                  penetration—but not oral copulation—and that his purpose and
                                                      intent in doing so was only to inspect for infection. In other words,
                                   4                  there is no possibility on the record before us that the jury convicted
                                                      Patino of continuous sexual abuse based on a finding of purely
                                   5                  innocuous conduct by Patino acting as a concerned caregiver.
                                   6                          [Footnote 8:] On appeal, Patino claims his defense at trial
                                                              “was that he was acting as a parent when he performed the
                                   7                          penetrations complained of; in other words, the genital
                                                              penetrations were accomplished for an innocent purpose.”
                                   8                          This is clearly incorrect. Defense counsel never suggested in
                                                              her opening statement or closing argument that Patino
                                   9                          touched Doe’s vagina but only did so for some medical
                                                              purpose. Nor would such a defense theory explain the oral
                                  10                          copulation. Instead, the defense was that Doe made up her
                                                              allegations, her testimony made no sense, and no such sexual
                                  11                          conduct occurred.
                                  12   Patino, 2018 WL 4113155, at *4-5.
Northern District of California
 United States District Court




                                  13          The California Court of Appeal did not discuss the federal constitutional claim. Because

                                  14   there is no reasoned state court decision on the federal constitutional claim that had been presented

                                  15   to that court, this Court “must determine what arguments or theories supported or . . . could have

                                  16   supported the state court’s decision; and then it must ask whether it is possible fairminded jurists

                                  17   could disagree that those arguments or theories are inconsistent with the holding in a prior

                                  18   decision” of the U.S. Supreme Court. Harrington v. Richter, 562 U.S. at 102.

                                  19          2.      Analysis of Federal Constitutional Claim

                                  20          To obtain federal habeas relief for an error in the jury instructions, a petitioner must show

                                  21   that the error “so infected the entire trial that the resulting conviction violates due process.”

                                  22   Estelle v. McGuire, 502 U.S. 62, 72 (1991). A jury instruction violates due process if it fails to

                                  23   give effect to the requirement that “the State must prove every element of the offense.” Middleton

                                  24   v. McNeil, 541 U.S. 433, 437 (2004). “‘A single instruction to a jury may not be judged in

                                  25   artificial isolation, but must be viewed in the context of the overall charge.’” Id. (quoting Boyde v.

                                  26   California, 494 U.S. 370, 378 (1990)). “Even if there is some ‘ambiguity, inconsistency, or

                                  27   deficiency’ in the instruction, such an error does not necessarily constitute a due process

                                  28   violation.” Waddington v. Sarausad, 555 U.S. 179, 190 (2009) (quoting Middleton v. McNeil, 541
                                                                                          9
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 10 of 37




                                   1   U.S. at 437). Where an ambiguous or potentially defective instruction is at issue, the court must

                                   2   inquire whether there is a “reasonable likelihood” that the jury applied the challenged instruction

                                   3   in a way that violates the Constitution. Estelle, 502 U.S at 72 & n.4; Boyde, 494 U.S. at 380. If a

                                   4   constitutional error is found in the jury instructions, the federal habeas court also must determine

                                   5   whether that error was harmless by looking at the actual impact of the error. Calderon v.

                                   6   Coleman, 525 U.S. 141, 146-47 (1998).

                                   7           The California Court of Appeal’s rejection of Mr. Patino’s instructional error claim was

                                   8   not contrary to, or an unreasonable application of, clearly established law from the U.S. Supreme

                                   9   Court. The appellate court determined that the instruction correctly stated California law because

                                  10   there was no requirement under state law that the substantial sexual conduct be done for the

                                  11   purpose of sexual arousal, gratification, or abuse. The California Court of Appeal rejected Mr.

                                  12   Patino’s interpretation of the statute as a matter of state law. The California Court of Appeal’s
Northern District of California
 United States District Court




                                  13   interpretation of California law is binding in this federal habeas action. See Hicks v. Feiock, 485

                                  14   U.S. 624, 629-30 (1988). That is, this Court’s analysis begins with an acceptance that the law of

                                  15   California is that a § 288.5 offense based on substantial sexual conduct does not include a

                                  16   requirement that the substantial sexual conduct be done for the purpose of sexual arousal,

                                  17   gratification, or abuse. Here, that determination of state law means that the premise of Mr.

                                  18   Patino’s challenge to the instruction is wrong. In short, contrary to Mr. Patino’s assertion, the jury

                                  19   did not have to find that the substantial sexual conduct was done for the purpose of sexual arousal,

                                  20   gratification, or abuse.

                                  21           Mr. Patino’s federal constitutional claim falls along with his erroneous premise. He

                                  22   contends that the jury instruction impermissibly negated the need for the jury to find by proof

                                  23   beyond a reasonable doubt that the substantial sexual conduct be done for the purpose of sexual

                                  24   arousal, gratification, or abuse, but California law does not have such an element for this crime.

                                  25   For the jury to find the defendant guilty, the instruction required the jury to find that: (1) The

                                  26   defendant lived in the same home with or had recurring access to a minor child; (2) The defendant

                                  27   engaged in three or more acts of substantial sexual conduct with the child; (3) Three or more

                                  28   months passed between the first and last acts; and (4) The child was under the age of 14 years at
                                                                                         10
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 11 of 37




                                   1   the time of the acts. See CALCRIM 1120. That was enough under state law. It would not have

                                   2   been an unreasonable application of, or contrary to, any Supreme Court holding for the California

                                   3   Court of Appeal to determine that Mr. Patino’s federal constitutional rights were not violated by

                                   4   the instruction that omitted an intent requirement that did not exist under state law.

                                   5          The California Court of Appeal also reasonably could have determined that, even if there

                                   6   was an error in not specifying that the substantial sexual conduct had to be done with the intent to

                                   7   sexually arouse, gratify, or abuse, any such error would have been harmless. To obtain federal

                                   8   habeas relief, an error must have had a “‘substantial and injurious effect or influence in

                                   9   determining the jury’s verdict.’” Hedgpeth v. Pulido, 555 U.S. 57, 58 (2008) (per curiam)

                                  10   (quoting Brecht v. Abrahamson, 507 U.S. 619, 623 (1993)). The state appellate court reasonably

                                  11   rejected Mr. Patino’s argument that a specific intent should be read into the statute to avoid

                                  12   criminalizing innocent conduct, such as a medical exam by a parent or doctor. As the state
Northern District of California
 United States District Court




                                  13   appellate court explained, there was no possibility that such a scenario existed in this case given

                                  14   the evidence and arguments. Mr. Patino did not testify and did not claim that he had inspected

                                  15   Doe’s vagina for infection or other medical purpose; rather, the defense theory was that Doe had

                                  16   fabricated all the allegations against Mr. Patino to try to break up the relationship between him and

                                  17   Doe’s mother. Moreover, given Doe’s testimony that Mr. Patino had touched her vagina with his

                                  18   mouth as well as his fingers many times, including putting his tongue inside her vagina, the

                                  19   California Court of Appeal reasonably concluded that “there is no possibility . . . that the jury

                                  20   convicted Patino of continuous sexual abuse based on a finding of purely innocuous conduct by

                                  21   Patino acting as a concerned caregiver.” Patino, 2018 WL 4113155, at *5.

                                  22          There is no reasonable likelihood that the use of the modified version of CALCRIM No.

                                  23   1120 eliminated the need for the prosecutor to find all elements of the § 288.5 offense proven

                                  24   beyond a reasonable doubt. Accord Provencio v. Hatton, 2017 WL 4922894, at *12-13 (E.D. Cal.

                                  25   2017) (jury instruction on § 288.5 offense that did not require specific intent did not violate due

                                  26   process because state court had determined that “there was no requirement that the conduct be

                                  27   committed with the specific intent to arouse” sexually either the defendant or the victim). Mr.

                                  28   Patino has not shown that there was an instructional error, let alone one that “so infected the entire
                                                                                         11
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 12 of 37




                                   1   trial that the resulting conviction violates due process,” Estelle v. McGuire, 502 U.S. at 72, or one

                                   2   that had a “substantial and injurious effect or influence in determining the jury’s verdict,” Brecht,

                                   3   507 U.S. at 623. He is not entitled to the writ on this claim.

                                   4   B.     The Failure To Instruct on a Lesser-Included Offense

                                   5          Mr. Patino contends that the trial court’s failure to instruct on the lesser-included offense

                                   6   of committing a lewd act on a child under age 14 deprived him of his due process right to a fair

                                   7   trial and to have a jury determine his guilt by proof beyond a reasonable doubt. Docket No. 1 at

                                   8   31.

                                   9          1.      Background

                                  10          In his direct appeal, as here, Mr. Patino focused largely on his asserted state-law right to a

                                  11   jury instruction on a lesser-included offense – mentioning the federal constitutional right only in

                                  12   passing. The California Court of Appeal rejected his claim and discussed only the state law
Northern District of California
 United States District Court




                                  13   issues. The California Court of Appeal explained that Mr. Patino was not entitled to an instruction

                                  14   on committing a lewd and lascivious act on a child under the state-law tests for lesser-included

                                  15   offense instructions. Patino, 2018 WL 4113155, at *5-6. The state appellate court also explained

                                  16   that, even if committing a lewd act on a child under age 14 (see Cal. Penal Code § 288) was

                                  17   considered a lesser offense of the continuous sexual abuse crime (see Cal. Penal Code § 288.5),

                                  18   such an instruction “is only required when a jury could reasonably conclude the defendant

                                  19   committed the lesser but not the greater offense.” Patino, 2018 WL 4113155, at *6.

                                  20                  [T]he record here does not support a conclusion that Patino violated
                                                      section 288 but did not violate section 288.5. Doe testified that
                                  21                  Patino touched her vagina with his thumb, fingers, and tongue, and
                                                      this happened more than 20 times during the time she was in sixth
                                  22                  and seventh grade. Based on her testimony, the jury could find
                                                      Patino engaged in acts of substantial sexual abuse more than three
                                  23                  times over the course of more than three months, or it could
                                                      determine Doe was not telling the truth and conclude Patino was not
                                  24                  guilty of any offense related to her. But there was no substantial
                                                      evidence from which the jury reasonably could have found Patino
                                  25                  committed an act or acts that amounted to lewd or lascivious
                                                      conduct but he did not engage in continuous sexual abuse.
                                  26                  Accordingly, we find no error in the trial court not instructing the
                                                      jury, sua sponte, on lewd and lascivious conduct. (See People v.
                                  27                  Huggins (2006) 38 Cal.4th 175, 217 [finding “no error under state
                                                      law or violation of any constitutional guaranty” in failing to instruct
                                  28                  on lesser uncharged offense where there was no substantial evidence
                                                                                         12
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 13 of 37



                                                      from which a reasonable jury could conclude that the lesser offense,
                                   1                  but not the greater, was committed].)
                                   2   Patino, 2018 WL 4113155, at *6.

                                   3          The California Court of Appeal did not discuss the federal constitutional claim. Because

                                   4   there is no reasoned state court decision on the federal constitutional claim that had been presented

                                   5   to that court, this Court “must determine what arguments or theories supported or . . . could have

                                   6   supported the state court’s decision; and then it must ask whether it is possible fairminded jurists

                                   7   could disagree that those arguments or theories are inconsistent with the holding in a prior

                                   8   decision” of the U.S. Supreme Court. Harrington v. Richter, 562 U.S. at 102.

                                   9          2.      Analysis of Federal Constitutional Claim

                                  10          Mr. Patino’s claim fails because the Supreme Court has never recognized the right he

                                  11   asserts. Although instructions on lesser-included offenses must be given in capital cases, Beck v.

                                  12   Alabama, 447 U.S. 625 (1980), “[t]here is no settled rule of law on whether Beck applies to
Northern District of California
 United States District Court




                                  13   noncapital cases such as the present one. In fact, this circuit, without specifically addressing the

                                  14   issue of extending Beck, has declined to find constitutional error arising from the failure to instruct

                                  15   on a lesser included offense in a noncapital case.” Turner v. Marshall, 63 F.3d 807, 819 (9th Cir.

                                  16   1995), overruled on other grounds by Tolbert v. Page, 182 F.3d 677, 685 (9th Cir. 1999) (en

                                  17   banc). The failure of a state trial court to instruct on lesser-included offenses in a noncapital case

                                  18   does not present a federal constitutional claim, particularly when no such instruction was

                                  19   requested. Solis v. Garcia, 219 F.3d 922, 929 (9th Cir. 2000); see also Windham v. Merkle, 163

                                  20   F.3d 1092, 1105-06 (9th Cir. 1998).

                                  21          It is true that under Ninth Circuit precedent, “the defendant’s right to adequate jury

                                  22   instructions on his or her theory of the case might, in some cases, constitute an exception to the

                                  23   general rule.” Solis, 219 F.3d at 929 (citing Bashor v. Risley, 730 F.2d 1228, 1240 (9th Cir. 1984).

                                  24   Solis suggests, however, that there must be substantial evidence to warrant the instruction on the

                                  25   lesser-included offense. Solis, 219 F.3d at 929-30 (no duty to instruct on voluntary manslaughter

                                  26   as lesser included offense to murder because evidence presented at trial precluded a heat of

                                  27   passion or imperfect self-defense instruction; no duty to instruct on involuntary manslaughter

                                  28   because evidence presented at trial implied malice).
                                                                                         13
                                           Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 14 of 37




                                   1           Notwithstanding the Ninth Circuit’s holding that a defendant’s right to present a defense

                                   2   might in some circumstances require an instruction on a lesser-included offense, the Supreme

                                   3   Court has never so squarely held. “[C]ircuit precedent does not constitute ‘clearly established

                                   4   Federal law, as determined by the Supreme Court.’ § 2254(d)(1).” Glebe v. Frost, 574 U.S. 21, 24

                                   5   (2014). Without such a Supreme Court holding, the California Court of Appeal’s rejection of the

                                   6   claim that the failure to instruct on the lesser offense violated Mr. Patino’s federal constitutional

                                   7   rights cannot be said to be “contrary to” or involve “an unreasonable application of clearly

                                   8   established Federal law, as determined by the Supreme Court.” 28 U.S.C. § 2254(d)(1); see, e.g.,

                                   9   Bortis v. Swarthout, 672 F. App’x 754 (9th Cir. 2017) (denying habeas relief; state court properly

                                  10   considered failure to give lesser-included offense instruction as only a state law error because

                                  11   “[t]here is no Supreme Court precedent establishing that a state trial court is required to instruct on

                                  12   lesser included offenses in noncapital cases.”).
Northern District of California
 United States District Court




                                  13           Even if there were such clearly established federal law from the Supreme Court that a

                                  14   lesser-included offense instruction must be given when that is the defendant’s theory of defense,

                                  15   Mr. Patino would not be entitled to relief. His theory of defense was that the touchings never

                                  16   occurred, not that they amounted only to lewd and lascivious acts upon a child.2

                                  17            The defense attacked Doe’s credibility and argued that she had fabricated the accusations

                                  18   against Mr. Patino in an effort to break up the relationship between him and Doe’s mother. He

                                  19   identifies no testimony or argument in support of a supposed theory that he was only guilty of

                                  20   lewd and lascivious acts upon a child. In fact, the California Court of Appeal implicitly found that

                                  21   Mr. Patino presented no such defense when it rejected his appellate argument that he was acting as

                                  22   a concerned parent when he touched Doe, as it identified the defense argument as being “that Doe

                                  23   made up her allegations, her testimony made no sense, and no such sexual conduct occurred.” See

                                  24   Patino, 2018 WL 4113155, at *5 n.8.

                                  25

                                  26   2
                                         California’s lewd-and-lascivious-conduct-with-a-child statute, California Penal Code section
                                  27   288(a), is violated by “[a]ny person who willfully and lewdly commits any lewd or lascivious
                                       act . . . upon or with the body, or any part or member thereof, of a child [under age 14] . . ., with
                                  28   the intent of arousing, appealing to, or gratifying the lust, passions, or sexual desires of that person
                                       or the child.” Cal. Penal Code § 288(a) (eff. Sept. 9, 2010 to Dec. 31, 2018).
                                                                                          14
                                           Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 15 of 37




                                   1           The California Court of Appeal’s rejection of the federal constitutional claim was not

                                   2   “contrary to,” or “an unreasonable application of, clearly established Federal law, as determined

                                   3   by the Supreme Court of the United States” because there is no such law. 28 U.S.C. § 2254(d).

                                   4   Mr. Patino is not entitled to the writ on this claim.

                                   5   C.      Admission of Evidence That Mr. Patino Showered With Doe’s Little Sister

                                   6           Mr. Patino contends that the admission of evidence that he took a shower with Doe’s little

                                   7   sister, Jacqueline Doe, violated his Fourteenth Amendment due process right to a fair trial because

                                   8   it “rais[ed] the specter of a second molestation victim.” Docket No. 1 at 34.

                                   9           1.     Background

                                  10           At an in limine hearing, the trial court decided that evidence about Mr. Patino showering

                                  11   with Jacqueline Doe was admissible under California Evidence Code § 1108.3 At trial, Jacqueline

                                  12   Doe (who was age 13 at the time of trial, RT 579) provided the following testimony: She once
Northern District of California
 United States District Court




                                  13   took a shower with Mr. Patino; she did not want to shower with him, but he made her do so. RT

                                  14   588, 589.4 They were not naked: she was wearing underwear and a bra and he was wearing

                                  15   boxers. RT 590-91. The shower seemed to last a long time and she did not like it; it made her feel

                                  16   “weird.” RT 590-91. She admitted on cross-examination that she had told an interviewer at

                                  17   Calico, a center to report and be interviewed about child abuse, about two years earlier that Mr.

                                  18   Patino did not do anything that made her feel uncomfortable with her body. RT 599, 600. Later

                                  19   in the trial, Doe testified that she saw Mr. Patino shower with Jacqueline “more than one time,”

                                  20   RT 425, and Jaqueline’s aunt and cousin testified that Jacqueline had told them that Mr. Patino

                                  21   had taken a shower with her. RT 612, 622.

                                  22

                                  23   3
                                         California Evidence Code § 1108(a) provides: “In a criminal action in which the defendant is
                                  24   accused of a sexual offense, evidence of the defendant’s commission of another sexual offense or
                                       offenses is not made inadmissible by Section 1101, if the evidence is not inadmissible pursuant to
                                  25   Section 352.” California Evidence Code § 1101(a) generally prohibits “evidence of a person’s
                                       character or a trait of his or her character (whether in the form of an opinion, evidence of
                                  26   reputation, or evidence of specific instances of his or her conduct) . . . when offered to prove his or
                                       her conduct on a specified occasion.” Section 1108(a) thus provides an exception to Section
                                  27   1101(a).
                                       4
                                  28    Evidence and argument was presented, without objection from the defense, that the shower stall
                                       was cramped, with a floor measuring 28 by 33 inches. RT 930, 1124.
                                                                                     15
                                           Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 16 of 37




                                   1            The jury was instructed with CALCRIM No. 1191 regarding the use of the evidence. CT

                                   2   429-30.5 The jurors thus heard that, if they believed by a preponderance of the evidence that Mr.

                                   3   Patino had annoyed or molested Jacqueline, they could conclude from that evidence that the

                                   4   defendant was disposed or inclined to commit sexual offenses, and based on that decision, also

                                   5   conclude that the defendant was likely to commit the charged offense of continuous sexual abuse

                                   6   against Doe. CT 429.

                                   7            Mr. Patino argued on appeal, as he does here, that the evidence was inadmissible under

                                   8   state evidence rules and violated his right to due process. The California Court of Appeal rejected

                                   9   his claim regarding the shower evidence. The state appellate court determined that the evidence

                                  10   was properly admitted under California Evidence Code § 1108 because it was sufficient for the

                                  11   jury to find that Mr. Patino violated California Penal Code § 647.6 (i.e., annoying or molesting a

                                  12   child) and therefore was a “sexual offense” that was admissible under California Evidence Code §
Northern District of California
 United States District Court




                                  13

                                  14   5
                                           The jury was instructed:
                                  15
                                                        The People presented evidence that the defendant committed the
                                  16                    crime of annoying or molesting a child in violation of Penal Code
                                                        Section 647.6(a) against Jacqueline Doe that was not charged in this
                                  17                    case. This crime is defined for you in Instruction # 1122.

                                  18                    You may consider this evidence only if the People have proved by a
                                                        preponderance of the evidence that the defendant in fact committed
                                  19                    the uncharged offense. Proof by a preponderance of the evidence is
                                                        a different burden of proof from proof beyond a reasonable doubt.
                                  20                    A fact is proved by a preponderance of the evidence if you conclude
                                                        that it is more likely than not that the fact is true. [¶] If the People
                                  21                    have not met this burden of proof, you must disregard this evidence
                                                        entirely.
                                  22
                                                        If you decide that the defendant committed the uncharged offense,
                                  23                    you may, but are not required to, conclude from that evidence that
                                                        the defendant was disposed or inclined to commit sexual offenses,
                                  24                    and based on that decision, also conclude that the defendant was
                                                        likely to commit and did commit Continual Sexual Abuse, as
                                  25                    charged in Count 1. If you conclude that the defendant committed
                                                        the uncharged offense, that conclusion is only one factor to consider
                                  26                    along with all the other evidence. It is not sufficient by itself to
                                                        prove that the defendant is guilty of Count 1, Continuous Sexual
                                  27                    Abuse. The People must still prove the charge beyond a reasonable
                                                        doubt. [¶] Do not consider this evidence for any other purpose.
                                  28
                                       CT 429 (CALCRIM No. 1191).
                                                                                           16
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 17 of 37




                                   1   1108:

                                   2                  A reasonable jury could conclude that a young girl being made to
                                                      shower alone with her mother’s boyfriend is conduct a normal
                                   3                  person would be unhesitatingly irritated by, and could further infer
                                                      that the adult man who made his girlfriend’s young daughter shower
                                   4                  with him was motivated by an unnatural or abnormal sexual interest
                                                      in children. (Cf. Jandres, supra, 226 Cal.App.4th at pp. 345, 354–
                                   5                  355 [where evidence showed the defendant put his finger in an 11-
                                                      year-old girl’s mouth, “a jury reasonably could posit that
                                   6                  defendant’s conduct carried a sexual connotation, such that it would
                                                      not have been an abuse of discretion for the trial court to permit the
                                   7                  jury to determine whether defendant’s conduct violated . . . section
                                                      647.6”].) The trial court did not err in determining the proffered
                                   8                  evidence was sufficient for a jury to find, by a preponderance of the
                                                      evidence, that Patino committed a “sexual offense” under Evidence
                                   9                  Code section 1108 against Doe’s younger sister.
                                  10   Patino, 2018 WL 4113155, at *8.

                                  11           The California Court of Appeal also determined that California Evidence Code § 352 – a

                                  12   provision comparable to Federal Rule of Evidence 403 for balancing the probative value against
Northern District of California
 United States District Court




                                  13   the prejudicial effect of evidence – did not require the exclusion of the evidence. “Patino’s

                                  14   offense against Doe’s younger sister was relevant in that it showed his unnatural sexual interest in

                                  15   young girls. It was not remote in time as it happened during the same period as the charged

                                  16   offense. We agree with the trial court that the evidence was not more egregious or inflammatory

                                  17   than the charged offense, and there was little risk of confusing the jury.” Patino, 2018 WL

                                  18   4113155, at *8.

                                  19           The California Court of Appeal did not discuss the federal constitutional claim. Because

                                  20   there is no reasoned state court decision on the federal constitutional claim that had been presented

                                  21   to that court, this Court “must determine what arguments or theories supported or . . . could have

                                  22   supported the state court’s decision; and then it must ask whether it is possible fairminded jurists

                                  23   could disagree that those arguments or theories are inconsistent with the holding in a prior

                                  24   decision” of the U.S. Supreme Court. Harrington v. Richter, 562 U.S. at 102.

                                  25           2.     Analysis Of Due Process Claim

                                  26           To violate due process, the allegedly wrongful admission of evidence must be “so

                                  27   extremely unfair that its admission violates ‘fundamental conceptions of justice.’” Dowling v.

                                  28   United States, 493 U.S. 342, 352 (1990) (quoting United States v. Lovasco, 431 U.S. 783, 790
                                                                                        17
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 18 of 37




                                   1   (1977)); see, e.g., id. (due process was not violated by admission of evidence to identify

                                   2   perpetrator and link him to another perpetrator even though the evidence also was related to crime

                                   3   of which defendant had been acquitted); Gimenez v. Ochoa, 821 F.3d 1136, 1145 (9th Cir. 2016)

                                   4   (petitioner who showed that a vigorous debate had sprung up as to the validity of the “triad-only”

                                   5   theory of shaken baby syndrome in the years since his murder conviction “failed to show that

                                   6   permitting the prosecution’s experts to testify based on a triad-only theory of [shaken baby

                                   7   syndrome] was ‘so extremely unfair that it[] . . . violate[d] fundamental conceptions of justice.’”)

                                   8   (alterations and omission in original).

                                   9          The United States Supreme Court has never held that the introduction of propensity or

                                  10   other allegedly prejudicial evidence violates due process. See Estelle v. McGuire, 502 U.S. 62,

                                  11   68-70 (1991). Estelle v. McGuire specifically left open the question regarding propensity

                                  12   evidence. See id. at 75 n.5 (“we express no opinion on whether a state law would violate the Due
Northern District of California
 United States District Court




                                  13   Process Clause if it permitted the use of ‘prior crimes’ evidence to show propensity to commit a

                                  14   charged crime”).

                                  15          In Estelle v. McGuire, the defendant was on trial for murder of his infant daughter after she

                                  16   was brought to a hospital and died from numerous injuries suggestive of recent child abuse. The

                                  17   defendant told police the injuries were accidental. Evidence was admitted at trial that the coroner

                                  18   discovered during the autopsy older, partially healed, injuries that had occurred six or seven weeks

                                  19   before the child’s death. Id. at 65. Evidence of the older injuries was introduced to prove

                                  20   “battered child syndrome,” which “exists when a child has sustained repeated and/or serious

                                  21   injuries by nonaccidental means.” Id. at 66. The state appellate court had held that the proof of

                                  22   prior injuries tending to establish battered child syndrome was proper under California law. Id. In

                                  23   federal habeas proceedings, the Ninth Circuit found a due process violation based in part on its

                                  24   determination that the evidence was improperly admitted under state law. Id. at 66-67. The U.S.

                                  25   Supreme Court first held that the Ninth Circuit had erred in inquiring whether the evidence was

                                  26   properly admitted under state law because “‘federal habeas corpus relief does not lie for errors of

                                  27   state law.’” Id. at 67. The Supreme Court then explained:

                                  28                  The evidence of battered child syndrome was relevant to show
                                                                                        18
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 19 of 37



                                                       intent, and nothing in the Due Process Clause of the Fourteenth
                                   1                   Amendment requires the State to refrain from introducing relevant
                                                       evidence simply because the defense chooses not to contest the
                                   2                   point. [¶] Concluding, as we do, that the prior injury evidence was
                                                       relevant to an issue in the case, we need not explore further the
                                   3                   apparent assumption of the Court of Appeals that it is a violation of
                                                       the due process guaranteed by the Fourteenth Amendment for
                                   4                   evidence that is not relevant to be received in a criminal trial. We
                                                       hold that McGuire’s due process rights were not violated by the
                                   5                   admission of the evidence. See Spencer v. Texas, 385 U.S. 554,
                                                       563–564, 87 S. Ct. 648, 653–654, 17 L.Ed.2d 606 (1967) (“Cases in
                                   6                   this Court have long proceeded on the premise that the Due Process
                                                       Clause guarantees the fundamental elements of fairness in a criminal
                                   7                   trial. . . . But it has never been thought that such cases establish this
                                                       Court as a rulemaking organ for the promulgation of state rules of
                                   8                   criminal procedure”).
                                   9   Estelle v. McGuire, 502 U.S. at 70 (omission in original).

                                  10           The cited case, Spencer v. Texas, 385 U.S. at 563, held that the admission of evidence of

                                  11   prior convictions did not violate due process. The Supreme Court explained in Spencer that,

                                  12   although there may have been other, perhaps better, ways to adjudicate the existence of prior
Northern District of California
 United States District Court




                                  13   convictions (e.g., a separate trial on the priors after the trial on the current substantive offense

                                  14   resulted in a guilty verdict), Texas’ use of prior crimes evidence in a “one-stage recidivist trial”

                                  15   did not violate due process. Id. at 563-64. “In the face of the legitimate state purpose and the

                                  16   long-standing and widespread use that attend the procedure under attack here, we find it

                                  17   impossible to say that because of the possibility of some collateral prejudice the Texas procedure

                                  18   is rendered unconstitutional under the Due Process Clause as it has been interpreted and applied in

                                  19   our past cases.” Id. at 564.

                                  20           Estelle v. McGuire also cited to Lisenba v. California, 314 U.S. 219, 228 (1941), in

                                  21   support of the conclusion that the introduction of the battered child syndrome evidence did not so

                                  22   infuse the trial with unfairness as to deny due process of law. See Estelle v. McGuire, 502 U.S. at

                                  23   75. In Lisenba, the Supreme Court rejected a claim that the admission of inflammatory evidence

                                  24   violated the defendant’s due process rights. The evidence at issue in Lisenba was live rattlesnakes

                                  25   and testimony about them to show they had been used by the defendant to murder his wife. “We

                                  26   do not sit to review state court action on questions of the propriety of the trial judge’s action in the

                                  27   admission of evidence. We cannot hold, as petitioner urges, that the introduction and

                                  28   identification of the snakes so infused the trial with unfairness as to deny due process of law. The
                                                                                          19
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 20 of 37




                                   1   fact that evidence admitted as relevant by a court is shocking to the sensibilities of those in the

                                   2   courtroom cannot, for that reason alone, render its reception a violation of due process.” Lisenba,

                                   3   314 U.S. at 228-29.

                                   4          These three Supreme Court cases declined to hold that the admission of prejudicial or

                                   5   propensity evidence violates the defendant’s due process rights. No Supreme Court cases since

                                   6   Estelle v. McGuire have undermined the holdings in these three cases. In other words, there is no

                                   7   Supreme Court holding that the admission of prejudicial or propensity evidence violates due

                                   8   process.

                                   9          When the U.S. Supreme Court “cases give no clear answer to the question presented, let

                                  10   alone one in [the petitioner’s] favor, ‘it cannot be said that the state court unreasonabl[y] appli[ed]

                                  11   clearly established Federal law.’ Under the explicit terms of § 2254(d)(1), therefore, relief is

                                  12   unauthorized.” Wright v. Van Patten, 552 U.S. 120, 126 (2008) (alterations in original) (citation
Northern District of California
 United States District Court




                                  13   omitted) (quoting Carey v. Musladin, 549 U.S. 70, 77 (2006), and 28 U.S.C. § 2254(d)(1)).

                                  14          Indeed, the Ninth Circuit has recognized that the United States Supreme Court has never

                                  15   held that the introduction of propensity or other allegedly prejudicial evidence violates due

                                  16   process. See Foy v. Gipson, 609 F. App’x 903 (9th Cir. 2015) (no habeas relief on claim that

                                  17   admission of propensity evidence (i.e., that defendant assaulted another woman after he assaulted

                                  18   victim in this case) violated defendant’s right to due process because Estelle v. McGuire’s

                                  19   reservation of the question as to whether propensity evidence violates due process “forecloses the

                                  20   conclusion that the state court’s decision was contrary to, or an unreasonable application of,

                                  21   clearly established federal law); Munoz v. Gonzales, 596 F. App’x 588 (9th Cir. 2015) (even if

                                  22   admission of evidence of prior auto theft was improperly admitted to show propensity, habeas

                                  23   relief foreclosed because Estelle v. McGuire reserved the question whether propensity evidence

                                  24   violated due process); Holley v. Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009) (denying habeas

                                  25   relief upon finding that trial court’s admission of irrelevant pornographic materials was

                                  26   “fundamentally unfair” under Ninth Circuit precedent but not contrary to, or an unreasonable

                                  27   application of, clearly established Federal law under § 2254(d)); Alberni v. McDaniel, 458 F.3d

                                  28   860, 865 (9th Cir. 2006) (denying habeas relief on claim that due process was violated by
                                                                                         20
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 21 of 37




                                   1   admission of evidence of defendant’s past violent actions and explosive temper to show propensity

                                   2   due to Estelle v. McGuire’s reservation of the question whether propensity evidence violates due

                                   3   process); Moses v. Payne, 555 F.3d 742, 760 (9th Cir. 2009) (because balancing test for excluding

                                   4   evidence was creation of Ninth Circuit law and Supreme Court had not directly considered

                                   5   whether trial court’s exercise of discretion to exclude evidence violated defendants’ constitutional

                                   6   right to present evidence, state court’s failure to use Ninth Circuit’s balancing test is not contrary

                                   7   to, or an unreasonable application of, clearly established Supreme Court precedent).

                                   8          “[E]valuating whether a rule application was unreasonable requires considering the rule’s

                                   9   specificity. The more general the rule, the more leeway courts have in reaching outcomes in case-

                                  10   by-case determinations.” Yarborough v. Alvarado, 541 U.S. 652, 664 (2004). Bearing in mind

                                  11   the extremely general nature of the Supreme Court’s articulation of a principle of “fundamental

                                  12   fairness” – i.e., evidence that “is so extremely unfair that its admission violates ‘fundamental
Northern District of California
 United States District Court




                                  13   conceptions of justice’” may violate due process, Dowling, 493 U.S. at 352 – the California Court

                                  14   of Appeal’s rejection of Mr. Patino’s due process claim was not contrary to, or an unreasonable

                                  15   application of, clearly established federal law as set forth by the Supreme Court. See generally

                                  16   Holley, 568 F.3d at 1101 (denying writ because, although Supreme Court “has been clear that a

                                  17   writ should be issued when constitutional errors have rendered the trial fundamentally unfair, it

                                  18   has not yet made a clear ruling that admission of irrelevant or overtly prejudicial evidence

                                  19   constitutes a due process violation sufficient to warrant issuance of the writ”) (citation omitted)).

                                  20          In this circuit, the admission of prejudicial evidence may make a trial fundamentally unfair

                                  21   and violate due process “[o]nly if there are no permissible inferences the jury may draw from the

                                  22   evidence.” Jammal v. Van de Kamp, 926 F.2d 918, 920 (9th Cir. 1991). “Evidence introduced by

                                  23   the prosecution will often raise more than one inference, some permissible, some not; we must

                                  24   rely on the jury to sort them out in light of the court’s instructions. Only if there are no

                                  25   permissible inferences the jury may draw from the evidence can its admission violate due process.

                                  26   Even then, the evidence must ‘be of such quality as necessarily prevents a fair trial.’ Only under

                                  27   such circumstances can it be inferred that the jury must have used the evidence for an improper

                                  28
                                                                                         21
                                           Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 22 of 37




                                   1   purpose.” Jammal, 926 F.2d at 920 (citation and footnote omitted).6

                                   2           Here, the evidence that Mr. Patino required Jacqueline (a child less than 13 years old at the

                                   3   relevant time) to take a shower with him in a cramped shower stall – an event that she did not want

                                   4   to take part in and that she said made her feel “weird” -- was relevant to whether Mr. Patino had

                                   5   an unnatural sexual interest in young girls. From this evidence that supported a view that he had

                                   6   an unnatural sexual interest in young girls, the jury could draw the inference that Mr. Patino had in

                                   7   fact engaged in substantial sexual conduct with Doe. Because the inference was permissible, the

                                   8   state appellate court did not unreasonably apply Supreme Court precedent in holding that the

                                   9   admission of the shower evidence did not violate due process. See Jammal, 926 F.2d at 920.

                                  10   D.      Dismissal of Juror Whose Young Son Had Become Ill

                                  11           During the presentation of evidence, the trial court dismissed a juror who reported that she

                                  12   needed to stay home to care for her young son who had become ill. Mr. Patino argues that this
Northern District of California
 United States District Court




                                  13   violated his Sixth Amendment right to trial by an impartial jury.

                                  14           1.     Background

                                  15           The issue arose after the prosecution had rested its case and the defense attorney presented

                                  16

                                  17   6
                                         In Jammal, the police found a gun, $47,000 and drugs in the trunk of Jammal’s stolen car when
                                  18   they arrested Willis, who had stolen Jammal’s car; 18 months later, the police found $135,000 (but
                                       no drugs) in the trunk of Jammal’s car when they arrested Jammal. At trial, Willis said he had no
                                  19   idea the drugs and money were in the trunk of Jammal’s stolen car until police opened it. The
                                       prosecution urged the jury to infer that both the drugs and the $47,000 found in the trunk of
                                  20   Jammal’s car when Willis was arrested belonged to Jammal since Jammal later was arrested also
                                       with a large stash of cash in his trunk. Jammal unsuccessfully objected that this evidence
                                  21   effectively branded him a drug dealer and was therefore inadmissible character evidence. The
                                       Ninth Circuit explained that state law evidence rules were beside the point in a federal habeas
                                  22   proceeding and any problem in the jury inferring that Jammal had put the $47,000 and drugs in the
                                       car earlier (even if impermissible under state law) was not a constitutional problem because the
                                  23   inference that Jammal had put both the $47,000 and drugs in the trunk on an earlier occasion was a
                                       “rational inference” the jury could draw from the evidence that he was caught with $135,000 in his
                                  24   trunk. Jammal, 926 F.2d at 920.

                                  25           Jammal is one of the few cases that provides any guidance as to what might amount to the
                                       introduction of evidence that might amount to fundamental unfairness. The Ninth Circuit
                                  26   continues to use the Jammal “permissible inference” test in habeas cases governed by AEDPA.
                                       See, e.g., Noel v. Lewis, 605 F. App’x 606, 608 (9th Cir. 2015) (admission of gang evidence did
                                  27   not violate due process); Lundin v. Kernan, 583 F. App’x 686, 687 (9th Cir. 2014) (citing Jammal
                                       and concluding that admission of graffiti evidence did not violate due process because there were
                                  28   permissible inferences to be drawn); Gonzalez v. Knowles, 515 F.3d 1006, 1011 (9th Cir. 2008)
                                       (citing Jammal and concluding that evidence of prior bad acts did not violate due process).
                                                                                        22
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 23 of 37




                                   1   the testimony of her first two witnesses. After all the jurors other than Juror No. B2 were excused

                                   2   for the day on Monday, August 1, 2016, the trial court (in the presence of the attorneys and

                                   3   defendant) spoke to Juror B2, who had submitted a note stating that her child had become ill. RT

                                   4   999-1000. Juror B2 said that she would be unable to appear in court the next day (August 2)

                                   5   because her son had fallen ill; school authorities had informed her that her son “had a cold,

                                   6   something like a mild flu, and then they said his stomach—diarrhea. I can’t – I can’t send him to

                                   7   school.” RT 1000-1001. Juror B2 explained that she had recently moved to the area and did not

                                   8   know anyone who could care for her son the next day: the woman she lived with had a job and

                                   9   was unavailable to care for Juror B2’s child, and Juror B2’s relatives who had been available until

                                  10   that day were leaving town early the next morning. RT 1000-1001. Juror B2 was unwilling to

                                  11   leave her sick seven-year-old son home alone and did not think she could find someone who could

                                  12   care for him by the next day. RT 1000-1001.
Northern District of California
 United States District Court




                                  13          The prosecutor suggested that Juror No. B2 be dismissed for cause; the trial court agreed.

                                  14   RT 1001-1002. The court stated: “[A]t this time the court is going to find good cause to relieve

                                  15   the juror and we’ll put one of the alternates in place.” RT 1002. Defense counsel objected, stating

                                  16   that she would be “perfectly happy to pause the defense case for a day” and bring her remaining

                                  17   witnesses back on the following day (Wednesday); if the juror was still unable to return at that

                                  18   point, the court could revisit the question of whether Juror B2 should be dismissed. RT 1003. The

                                  19   trial court rejected the defense proposal because Juror No. B2 “indicated that she could not say

                                  20   whether [her son] was going to be better in a day,” Juror B2 had no one available to take care of

                                  21   her son, and “apparently the illness got worse today than it had been earlier this morning.” RT

                                  22   1003-1004.

                                  23          The dismissal of Juror B2 was done pursuant to California Penal Code § 1089, which

                                  24   provides, in relevant part:

                                  25                  If at any time, whether before or after the final submission of the
                                                      case to the jury, a juror dies or becomes ill, or upon other good
                                  26                  cause shown to the court is found to be unable to perform his or her
                                                      duty, or if a juror requests a discharge and good cause appears
                                  27                  therefor, the court may order the juror to be discharged and draw the
                                                      name of an alternate, who shall then take a place in the jury box, and
                                  28                  be subject to the same rules and regulations as though the alternate
                                                                                        23
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 24 of 37



                                                      juror had been selected as one of the original jurors.
                                   1

                                   2   Cal. Penal Code § 1089.

                                   3          Mr. Patino argued on appeal (as he does here) that the dismissal of Juror B2 violated his

                                   4   state law rights and his federal constitutional right to trial by an impartial jury. The California

                                   5   Court of Appeal had “no difficulty concluding the trial court met its obligation to investigate and

                                   6   did not abuse its discretion in determining Juror B2 was unable to perform her duty because of her

                                   7   sick child and lack of childcare.” Patino, 2018 WL 4113155, at *9. That court also rejected Mr.

                                   8   Patino’s argument that hindsight showed that defense counsel was correct “that allowing juror B2

                                   9   leeway to care for her son without removing her from the jury would not have caused more than a

                                  10   short delay: the testimony of the remaining defense character witnesses was quite short and went

                                  11   quickly.’” Id. The state appellate court explained that the reasonableness of the trial court’s

                                  12   decision to dismiss a juror “‘must be considered at the time the decision was made and not with
Northern District of California
 United States District Court




                                  13   the benefit of hindsight.’” Id. (citation omitted). Moreover, the state appellate court noted that the

                                  14   record did not show that the trial court’s concern that the child’s illness might last more than a day

                                  15   was unfounded. Id. (citation omitted).

                                  16          The California Court of Appeal did not discuss the federal constitutional claim that had

                                  17   been presented to it. Because there is no reasoned state court decision on the federal constitutional

                                  18   claim, this Court “must determine what arguments or theories supported or . . . could have

                                  19   supported the state court’s decision; and then it must ask whether it is possible fairminded jurists

                                  20   could disagree that those arguments or theories are inconsistent with the holding in a prior

                                  21   decision” of the U.S. Supreme Court. Harrington v. Richter, 562 U.S. at 102.

                                  22          2.      Analysis Of Claimed Violation of Right To Trial By Impartial Jury

                                  23          The Sixth Amendment guarantees the criminally accused the right to a fair trial by a panel

                                  24   of impartial jurors. U.S. Const. amend. VI; see Irvin v. Dowd, 366 U.S. 717, 722 (1961).

                                  25                  The purpose of the jury trial, as we noted in Duncan, is to prevent
                                                      oppression by the Government. “Providing an accused with the right
                                  26                  to be tried by a jury of his peers gave him an inestimable safeguard
                                                      against the corrupt or overzealous prosecutor and against the
                                  27                  compliant, biased, or eccentric judge.” Duncan v. Louisiana, [391
                                                      U.S. 145, 156 (1968)]. Given this purpose, the essential feature of a
                                  28                  jury obviously lies in the interposition between the accused and his
                                                                                         24
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 25 of 37



                                                       accuser of the commonsense judgment of a group of laymen, and in
                                   1                   the community participation and shared responsibility that results
                                                       from that group's determination of guilt or innocence.
                                   2

                                   3   Williams v. Florida, 399 U.S. 78, 100–01 (1970); see id. at 103 (holding that state’s refusal to

                                   4   impanel more than six members for a jury did not violate the defendant’s Sixth Amendment right

                                   5   to trial by jury); Duncan, 391 U.S. at 149-50 (Fourteenth Amendment guarantees a right to jury

                                   6   trial in all state court criminal cases that would, if tried in federal court, come within the Sixth

                                   7   Amendment’s right to jury trial). “Due process means a jury capable and willing to decide the

                                   8   case solely on the evidence before it, and a trial judge ever watchful to prevent prejudicial

                                   9   occurrences and to determine the effect of such occurrences when they happen.” Smith v. Phillips,

                                  10   455 U.S. 209, 217 (1982) (finding no basis to conclude that juror was impliedly biased where trial

                                  11   judge held a post-trial hearing and determined that jury’s verdict was not influenced by the fact

                                  12   that one juror applied for a job with the district attorney’s office during the trial); id. at 218 (trial
Northern District of California
 United States District Court




                                  13   judge’s findings that juror’s application for a job with the district attorney’s office did not

                                  14   influence the jury’s verdict had a presumption of correctness under § 2254(e) that had not been

                                  15   overcome by clear evidence).

                                  16           Other than these very broad principles mentioned above about the jury-trial right, this

                                  17   Court has not found any Supreme Court authority that would aid in the analysis of Mr. Patino’s

                                  18   claim. These Supreme Court cases speak in very broad terms about the jury trial right.

                                  19   “[E]valuating whether a rule application was unreasonable requires considering the rule’s

                                  20   specificity. The more general the rule, the more leeway courts have in reaching outcomes in case-

                                  21   by-case determinations.” Yarborough v. Alvarado, 541 U.S. 652, 664 (2004).

                                  22           There are two published cases from the Ninth Circuit on the dismissal of jurors under

                                  23   California Penal Code § 1089. The Ninth Circuit has determined that the California juror-

                                  24   substitution procedure in California Penal Code § 1089 is constitutionally adequate because it

                                  25   “preserve[s] the ‘essential feature’ of the jury required by the Sixth and Fourteenth

                                  26   Amendments.’” Miller v. Stagner, 757 F.2d 988, 995 (9th Cir. 1985) (quoting Williams v.

                                  27   Florida, 399 U.S. 78, 100 (1970)). In Miller, the trial court dismissed two jurors on the fifth day

                                  28   of deliberations. One juror had called in sick with the flu, and the parties agreed that she could be
                                                                                           25
                                           Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 26 of 37




                                   1   dismissed and replaced. After learning that another juror thought the second juror had been

                                   2   intoxicated, the trial court held a hearing at which the second juror admitted having fallen asleep

                                   3   but denied having been intoxicated and other witnesses testified that they smelled alcohol on his

                                   4   breath. Id. The trial court dismissed the second juror, replaced the two dismissed jurors with

                                   5   alternates, and instructed the jury to begin deliberations anew. The petitioners complained that the

                                   6   dismissal and replacement of the two jurors deprived them of their rights to trial by jury and due

                                   7   process. Id. The Ninth Circuit disagreed, concluding that the procedures followed by the trial

                                   8   court did not violate the petitioners’ federal constitutional rights and “preserved the ‘essential

                                   9   feature’ of the jury required by the Sixth and Fourteenth Amendments.” Id. Miller determined

                                  10   that “section 1089 is facially valid under the Sixth Amendment.” Perez v. Marshall, 119 F.3d

                                  11   1422, 1426 (9th Cir. 1997). The second case from the Ninth Circuit, Perez, held that substantial

                                  12   evidence supported the state trial court’s conclusion that a juror’s emotional instability that
Northern District of California
 United States District Court




                                  13   rendered her incapable of participating in further deliberations provided good cause to remove her

                                  14   from the jury. “The trial court conducted a lengthy interview with juror Robles before determining

                                  15   that she was unfit to continue deliberating” due to her emotionally upset state. Id. The Ninth

                                  16   Circuit also held that the fact that the emotionally upset juror in Perez was known by the trial

                                  17   court to be a holdout juror – i.e., she wanted to acquit while other jurors wanted to convict – did

                                  18   not improperly influence the trial court’s decision to dismiss her. Id. at 1424, 1427.7

                                  19           In his direct appeal (and here) Mr. Patino pointed to absolutely nothing, other than the fact

                                  20   of dismissal of the juror itself, to suggest that there was a violation of his jury-trial right. But the

                                  21   mere dismissal of a juror simply is not enough to show a violation of the constitutional right to a

                                  22

                                  23   7
                                         The dissent in Perez focused on the fact that the other jurors knew the trial court had dismissed
                                  24   the juror who was known to them and the court to be the lone holdout juror. Id. at 1428-29
                                       (Nelson, J., dissenting). In the dissenting judge’s view, the dismissal of the holdout juror sent “a
                                  25   strong message to the remaining 11 jurors that the trial court endorsed their proclivity for
                                       conviction and implicitly encouraged them to ‘hold their position.’ This kind of reverse coercion
                                  26   interferes with the jury’s independent deliberations and threatens the defendant’s Sixth
                                       Amendment right to a fair trial.” Id. at 1429 (Nelson, J., dissenting) (citation omitted). The
                                  27   dissent in Perez touched upon a key concern in dismissing a juror: that a judge might purposely or
                                       inadvertently tip the scales toward a conviction. That concern simply was not present in Mr.
                                  28   Patino’s case because the jury had not even started deliberations and Juror B2 was not a holdout
                                       juror.
                                                                                         26
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 27 of 37




                                   1   trial by jury. As with most of his other claims, this claim was presented primarily as a claim for a

                                   2   state-law error and included only a passing reference to the violation of a federal constitutional

                                   3   right. Mr. Patino did not attempt – here or in his state court appeal – to explain just how the

                                   4   dismissal of Juror B2 deprived him of a panel of impartial jurors. Mr. Patino provided no clues

                                   5   with his minimal case citations, which consist of two Supreme Court cases and one Ninth Circuit

                                   6   case: Irvin v. Dowd, 366 U.S. 717 (1961); Smith v. Phillips, 455 U.S. 209 (1982); and Green v.

                                   7   White, 232 F.3d 671 (9th Cir. 2000). None of these cases have facts anywhere near to facts in Mr.

                                   8   Patino’s case.

                                   9           Irvin, 366 U.S. 717, 722, confronted the problem posed by extensive pretrial publicity that

                                  10   had tainted the jury pool. Irvin explained that, although it generally is sufficient “if the juror can

                                  11   lay aside his impression or opinion and render a verdict based on the evidence presented in court,”

                                  12   id. at 723, that rule does not foreclose inquiry when the circumstances suggest such widespread
Northern District of California
 United States District Court




                                  13   prejudice against a defendant that a fair trial cannot be had, see id. at 727-28. Smith, 455 U.S. 209,

                                  14   involved a juror who applied for a job with the district attorney’s office during the trial. The

                                  15   Supreme Court explained that its cases had established that “due process does not require a new

                                  16   trial every time a juror has been placed in a potentially compromising situation”; and held that

                                  17   there was no due process violation on the facts in that case. Id. at 217. Green v. White, 232 F.3d

                                  18   671, dealt with a juror who concealed his criminal history from the trial court, and told other jurors

                                  19   he believed the defendant was guilty as soon as he saw him and wished he could shoot the

                                  20   defendant. The Ninth Circuit granted habeas relief on the ground that the petitioner had been

                                  21   denied his right to trial by an impartial juror, concluding that the juror’s “pattern of lies,

                                  22   inappropriate behavior, and attempts to cover up his behavior introduced ‘destructive

                                  23   uncertainties’ into the fact-finding process” such that bias must be presumed. Id. at 676, 678.

                                  24   These cases do not involve any facts that were anywhere close to those present in Mr. Patino’s

                                  25   situation and do not provide any legal principles directly applicable to his claim.

                                  26           Relief on Mr. Patino’s claim is foreclosed under § 2254(d)(1) because the rejection of his

                                  27   claim was not contrary to, and did not involve an unreasonable application of, clearly established

                                  28   Federal law as determined by the U.S. Supreme Court. 28 U.S.C. § 2254(d)(1). In short, the U.S.
                                                                                          27
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 28 of 37




                                   1   Supreme Court has never issued any holdings that give a clear answer to the questions presented

                                   2   by Mr. Patino’s claim.

                                   3          The Supreme Court has not issued a holding addressing the propriety of a trial court

                                   4   removing a juror due to an inability to continue to attend trial. Cf. Williams v. Johnson, 840 F.3d

                                   5   1006, 1009-10 (9th Cir. 2016) (explaining that, although the Ninth Circuit earlier had held that

                                   6   reversal is warranted when it is “reasonably possible” that a juror has been dismissed due to her

                                   7   position on the merits of the case, habeas relief was not available because there was no similar

                                   8   holding from the Supreme Court and circuit-level precedent could not be the basis to grant relief in

                                   9   a habeas case governed by § 2254); Victorian v. Singh, 584 F. App’x 742, 743 (9th Cir. 2014) (no

                                  10   habeas relief for petitioner who had “cited no United States Supreme Court case holding that

                                  11   dismissal of a juror, holdout or otherwise, is unconstitutional”).

                                  12          The Supreme Court also has not issued a holding that would govern resolution of Mr.
Northern District of California
 United States District Court




                                  13   Patino’s argument that the trial court should have paused the trial and made a daily determination

                                  14   of whether and when Juror B2 could return to jury duty based on the state of her son’s health. The

                                  15   Supreme Court has held that it is reversible error for a trial court to inquire about the extent of the

                                  16   jury’s numerical division when a jury reports that it is deadlocked. Brasfield v. United States, 272

                                  17   U.S. 448, 449-50 (1926). Brasfield does not aid in determining whether Mr. Patino is entitled to

                                  18   relief because the jury in his case had not even started deliberating so the trial court had no

                                  19   occasion to inquire about the nature and extent of the jury’s numerical division before considering

                                  20   whether Juror B2 should be dismissed. Although Brasfield puts a limit on how far a court may go

                                  21   -- i.e., it may not ask about the extent of the jury’s numerical division -- Brasfield simply provides

                                  22   no help in determining how far a trial court must go in making inquiries in response to a juror who

                                  23   reports that she is unable to continue serving on the jury.

                                  24          Finally, the Supreme Court has not issued a holding that the Constitution requires a trial

                                  25   court to try alternative remedies, such as postponing the trial in the hopes that Juror B2’s son’s

                                  26   illness would be short-lived, before choosing to dismiss a juror.

                                  27          Due to the absence of a holding from the U. S. Supreme Court on point, § 2254(d)(1) bars

                                  28   relief on Mr. Patino’s claim that his right to trial by an impartial jury was violated when the trial
                                                                                         28
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 29 of 37




                                   1   court dismissed Juror B2. Even if one considered the statement in Smith v. Phillips that due

                                   2   process requires a jury “capable and willing to decide the case solely on the evidence before it, and

                                   3   a trial judge ever watchful to prevent prejudicial occurrences and to determine the effect of such

                                   4   occurrences when they happen,” 455 U.S. at 217, to provide clearly established federal law from

                                   5   the U.S. Supreme Court, the California Court of Appeal’s decision was not contrary to, or an

                                   6   unreasonable application of, that decision.

                                   7          The trial court made a “find[ing] that Juror B2 is unable to perform – continue to perform

                                   8   her duty as a juror now because of her family emergency, which is the illness of her son.” RT

                                   9   1002. That finding is presumed correct here. See 28 U.S.C. § 2254(e). The California Court of

                                  10   Appeal reasonably could have held that the trial court made an adequate inquiry into the facts

                                  11   before determining that Juror B2 should be dismissed due to her need to care for her sick child.

                                  12   The California Court of Appeal also reasonably could have concluded that the trial judge satisfied
Northern District of California
 United States District Court




                                  13   the duty to be “ever watchful to prevent prejudicial occurrences,” Smith, 455 U.S. at 217, and that

                                  14   there was no prejudicial occurrence on the facts presented. There was no hint of misconduct by

                                  15   the juror; she simply had a sick child who needed her attention. And there was no suggestion that

                                  16   Juror B2 was a holdout juror; indeed, deliberations had not even begun. Mr. Patino is not entitled

                                  17   to the writ on this claim.

                                  18   E.     Claim Of Prosecutorial Misconduct In Closing Argument The Impact of The System On

                                  19          The Victim And The Defense Calling The Victim A Liar

                                  20          1.      Background

                                  21          Mr. Patino claims that his federal due process right to a fair trial was violated when, during

                                  22   closing argument, the prosecutor appealed to the passion and prejudice of the jurors with

                                  23   references to the impact the criminal justice system was having on the minor victim and

                                  24   denigrated defense counsel for challenging Doe’s testimony. Docket No. 1 at 42. The comments

                                  25   in question are the italicized statements made in this rebuttal argument:

                                  26                  Now, it’s not easy being a child molest victim, having to answer
                                                      questions from everyone, having adults ask you over and over the
                                  27                  same thing, having to go to [Child Protective Services], go to Calico
                                                      [i.e., a center to report and be interviewed about child abuse], talk to
                                  28                  the D.A.’s office, testify at a preliminary hearing for day and a half,
                                                                                        29
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 30 of 37



                                                      testify at this trial over the course of two days, answering every
                                   1                  question from so many different people. And God forbid there’s
                                                      any deviation in any answers then be attacked by the defense as
                                   2                  being inconsistent. It’s not easy being a child molest victim being
                                                      accused of lying.
                                   3
                                                      Defense said, Oh, your heart goes out to her. No. The defense is
                                   4                  calling her a liar.
                                   5   RT 1192. Defense counsel then objected that this was “improper argument,” and the court

                                   6   overruled the objection. RT 1192.

                                   7          Mr. Patino argued on appeal (as he does here) that the comment that it was “not easy being

                                   8   a child molest victim” improperly appealed to the jurors to feel sympathy toward the victim. And

                                   9   he argues that the argument that “the defense is calling her a liar” improperly denigrated defense

                                  10   counsel.

                                  11          The California Court of Appeal first rejected Mr. Patino’s claim that the argument that it

                                  12   was “not easy being a child molest victim” improperly appealed to the jurors to feel sympathy
Northern District of California
 United States District Court




                                  13   toward the victim:

                                  14                  “A criminal prosecutor has much latitude when making a closing
                                                      argument. Her argument may be strongly worded and vigorous so
                                  15                  long as it fairly comments on the evidence admitted at trial or asks
                                                      the jury to draw reasonable inferences and deductions from that
                                  16                  evidence.” (People v. Seumanu (2015) 61 Cal.4th 1293, 1330
                                                      (Seumanu).)
                                  17
                                                      “‘The applicable federal and state standards regarding prosecutorial
                                  18                  misconduct are well established. “‘A prosecutor’s . . . intemperate
                                                      behavior violates the federal Constitution when it comprises a
                                  19                  pattern of conduct “so egregious that it infects the trial with such
                                                      unfairness as to make the conviction a denial of due process.”’” . . .
                                  20
                                                      “It is ‘settled that an appeal to the jury to view the crime through the
                                  21                  eyes of the victim is misconduct at the guilt phase of trial; an appeal
                                                      for sympathy for the victim is out of place during an objective
                                  22                  determination of guilt. [Citations.]’” (People v. Arias (1996) 13
                                                      Cal.4th 92, 160.)
                                  23
                                                      . . . [T]he prosecutor did not improperly ask the jury to view the
                                  24                  crime through the eyes of the victim. (He did not, for example, ask
                                                      the jury to imagine the emotional and physical pain Doe must have
                                  25                  suffered from the continuous sexual abuse inflicted by Patino.)
                                                      Rather, he was pointing out how difficult it was for Doe to talk
                                  26                  about the embarrassing details of the crime repeatedly with
                                                      strangers, a point Doe herself made when she testified that she was
                                  27                  embarrassed to talk about what Patino did to her. Taken in context,
                                                      it is clear the prosecutor was arguing that this difficulty could
                                  28                  explain the discrepancies in Doe’s allegations over time. The
                                                                                        30
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 31 of 37



                                                      prosecutor’s comment was a permissible response to defense
                                   1                  counsel’s attack on Doe’s credibility.
                                   2   Patino, 2018 WL 4113155, at *11-12.

                                   3          The California Court of Appeal also rejected the claim that the prosecutor had improperly

                                   4   denigrated defense counsel by saying “the defense is calling [Doe] a liar”:

                                   5                  “‘“A prosecutor commits misconduct if he or she attacks the
                                                      integrity of defense counsel, or casts aspersions on defense counsel.”
                                   6                  [Citations.] “In evaluating a claim of such misconduct, we
                                                      determine whether the prosecutor’s comments were a fair response
                                   7                  to defense counsel’s remarks” [citation], and whether there is a
                                                      reasonable likelihood the jury construed the remarks in an
                                   8                  objectionable fashion [citation].’ [Citation.] . . .
                                   9                  We see nothing improper in this comment. In her closing argument,
                                                      defense counsel told the jury Doe “had every reason in the world to
                                  10                  make up these allegations” and she had “motive to lie.” (Italics
                                                      added.) The prosecutor’s comment that “the defense calls the victim
                                  11                  a liar” was a fair response to defense counsel’s remarks.
                                  12   Patino, 2018 WL 4113155, at *12.
Northern District of California
 United States District Court




                                  13          As the last reasoned decision from a state court, the California Court of Appeal’s decision

                                  14   is the decision to which § 2254(d) is applied. See Wilson, 138 S. Ct. at 1192. Mr. Patino is

                                  15   entitled to habeas relief only if the California Court of Appeal’s decision was contrary to, or an

                                  16   unreasonable application of, clearly established federal law from the U.S. Supreme Court, or was

                                  17   based on an unreasonable determination of the facts in light of the evidence presented

                                  18                  a.      Analysis of Federal Constitutional Claim

                                  19          The appropriate standard of review for a prosecutorial-misconduct claim in a federal

                                  20   habeas corpus action is the narrow one of due process and not the broad exercise of supervisory

                                  21   power. Darden v. Wainwright, 477 U.S. 168, 181 (1986) (“it ‘is not enough that the prosecutors’

                                  22   remarks were undesirable or even universally condemned’”); Smith v. Phillips, 455 U.S. 209, 219

                                  23   (1982) (“the touchstone of due process analysis in cases of alleged prosecutorial misconduct is the

                                  24   fairness of the trial, not the culpability of the prosecutor”). Under Darden, the inquiry is whether

                                  25   the prosecutor’s behavior or remarks were improper and, if so, whether they infected the trial with

                                  26   unfairness. Tan v. Runnels, 413 F.3d 1101, 1112 (9th Cir. 2005). The “Darden standard is a very

                                  27   general one, leaving courts ‘more leeway . . . in reaching outcomes in case-by-case

                                  28   determinations.’” Parker v. Matthews, 567 U.S. 37, 48 (2012) (omission in original) (quoting
                                                                                        31
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 32 of 37




                                   1   Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

                                   2          Here, the California Court of Appeal’s rejection of these claims of prosecutorial

                                   3   misconduct was a reasonable application of the federal constitutional standard. As the state

                                   4   appellate court reasonably determined, the prosecutor’s comments were a fair response to defense

                                   5   counsel’s remarks.

                                   6          A prosecutor’s comment in rebuttal “must be evaluated in light of the defense argument

                                   7   that preceded it.” Darden, 477 U.S. at 179. “Criticism of defense theories and tactics is a proper

                                   8   subject of closing argument.” United States v. Sayetsitty, 107 F.3d 1405, 1409 (9th Cir. 1997); cf.

                                   9   United States v. Frederick, 78 F.3d 1370, 1379-80 (9th Cir. 1996) (prosecutor's back-handed

                                  10   compliment to defense lawyer for confusing witness, which appeared to imply that his methods

                                  11   were somewhat underhanded and designed to prevent truth from coming out, was improper but not

                                  12   alone reversible error). Here, the prosecutor’s comments that it was “not easy” to be a child
Northern District of California
 United States District Court




                                  13   molestation victim and that the defense had called Doe a liar were fair responses to the efforts of

                                  14   defense counsel in the defense closing argument to show that Doe had lied. It was not an

                                  15   unreasonable application of Darden for the California Court of Appeal to reject the prosecutorial-

                                  16   misconduct claim.

                                  17          The comment that it was “not easy being a child molest victim” related directly to the

                                  18   defense closing argument that tried to undermine Doe’s credibility by pointing out how her story

                                  19   had changed over the course of several months as she was interviewed by different adults.

                                  20   Defense counsel had argued that Doe’s “descriptions of sexual acts sound sort of like what a 16-

                                  21   year-old has cobbled together from T.V., internet, her friends. . . . Sounds more like a description

                                  22   than an actual memory.” RT 1160. Defense counsel had then suggested that Doe was making

                                  23   things up, pointing at the variations between her statements at Child Protective Services, the

                                  24   Calico Center, and the D.A.’s office, as well as during interviews before the preliminary hearing

                                  25   and in her testimony at the preliminary hearing. RT 1160-61. Defense counsel had argued, for

                                  26   example, that Doe’s statements that Mr. Patino had kissed her in the shower and put something in

                                  27   her vagina when her eyes were covered were “really bizarre” in that “they don’t come up until

                                  28   very late in her description of these events.” RT 1160. Defense counsel then continued: “I went
                                                                                        32
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 33 of 37




                                   1   through with her on the stand each and every time she has talked about these events”: Doe had not

                                   2   mentioned these two incidents in her statements at Child Protective Services, the Calico Center,

                                   3   and the D.A.’s office in 2016 – and that it was not until “the fourth time she’s talked about the

                                   4   events of this case that she first tells that story about her eyes being covered and something that’s

                                   5   not his thumb going inside her vagina.” RT 1160-61. A few sentences later, defense counsel had

                                   6   argued that it “seems like that’s something you’d remember when person after person after person

                                   7   is asking you to tell them everything you remember about being sexually abused.” RT 1161. As

                                   8   to a kiss in the shower that Doe first described in later questioning, defense counsel had urged:

                                   9   “Isn’t that something she would have remembered earlier if that had actually happened?” RT

                                  10   1162; see also id. (“And if it had happened, she would have told someone sooner than two years

                                  11   after the first time she talks about this.”). Defense counsel then argued:

                                  12                  When [Doe] came in and testified, I think all of our hearts broke for
Northern District of California
 United States District Court




                                                      her a little bit because the pain that she felt and the pain that she
                                  13                  showed was real. That’s pain that she has felt throughout this entire
                                                      family dynamic. . . . It’s so tempting to see her tears and gloss over
                                  14                  the fact that there really isn’t much evidence here, to gloss over the
                                                      fact that there are actual holes in the prosecution’s case. [¶] We
                                  15                  know that she did this to control her mother’s actions.
                                  16   RT 1170-71.

                                  17          In light of the extensive defense arguments about the variations in Doe’s statements to

                                  18   various authorities, the prosecutor did not render the trial fundamentally unfair with his responsive

                                  19   rebuttal argument that it was “not easy being a child molest victim,” having to discuss highly

                                  20   personal and embarrassing details over and over again, only to be criticized for any discrepancies

                                  21   in her statements.

                                  22          With regard to the prosecutor’s specific statement that the defense was calling Doe a liar,

                                  23   the state appellate court’s rejection of the prosecutorial-misconduct claim was reasonable.

                                  24   Although defense counsel may not have used the exact word “liar” to describe Doe, the

                                  25   overwhelming force of defense counsel’s closing argument was that Doe lied in accusing Mr.

                                  26   Patino of molesting her.

                                  27          Before the prosecutor made the statement in rebuttal, defense counsel had argued at length

                                  28   that Doe had fabricated the charges against Mr. Patino in an effort to get Doe’s mother to break off
                                                                                         33
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 34 of 37




                                   1   her relationship with Mr. Patino because Doe knew Mr. Patino abused Doe’s mother. See RT

                                   2   1148-51; e.g., RT 1148 (defense counsel arguing that “I’m not quite done talking about the

                                   3   relationship between Edgar and [Doe’s mother] because it’s from the tumult and the drama of that

                                   4   relationship that these molestation allegations arise.”); RT 1153 (defense counsel arguing that,

                                   5   when the extended family reported that Mr. Patino was physically abusing Doe’s mother, the

                                   6   police did nothing and told Doe: “we need someone who says, I have been the victim of a crime to

                                   7   make a report before we can actually do anything. And so that conversation with the Hayward

                                   8   police plants an idea in the back of [Doe’s] mind.”); RT 1154 (defense counsel arguing that, after

                                   9   Doe’s cousins tell her later that “everyone is wondering why you didn’t do more to get your Mom

                                  10   to leave him that she first – for the very first time says Edgar [Patino] molested me.”). Defense

                                  11   counsel also had argued:

                                  12                  [W]hen you were doing jury selection – we asked you questions
Northern District of California
 United States District Court




                                                      about whether or not kids lie and a lot of you wrote that in general
                                  13                  kids don’t have a reason to lie. And I think that’s probably true
                                                      most of the time. But that’s not true in this case. [¶] Doe had every
                                  14                  reason in the world to make up these allegations. She had two years
                                                      worth of reasons to make up these allegations. And she comes from
                                  15                  a family where truth telling isn’t valued that highly, where words
                                                      don’t really need to be true. They just need to be what needs to be
                                  16                  said to get whatever you want in that particular situation. So she
                                                      used the tools she had been taught. She used her words to get what
                                  17                  she wanted. And she’s still doing that. [¶] Her motive to lie by
                                                      itself is reasonable doubt. How can you possibly be sure that she’s
                                  18                  telling the truth when her motive to lie is so strong and so
                                                      understandable.
                                  19

                                  20   RT 1157.

                                  21          Given the foregoing arguments by the defense that plainly and repeatedly suggested that

                                  22   Doe was lying and doing so for an ulterior motive, the prosecutor’s statement in rebuttal that the

                                  23   defense was calling Doe a liar did not make the trial fundamentally unfair. The California Court

                                  24   of Appeal reasonably so determined.

                                  25          2.      Asserting That Child Molestation Is Underreported

                                  26                  a.     Background

                                  27          Mr. Patino asserts that the prosecutor engaged in misconduct by referring to facts outside

                                  28   the record when he argued that child molestation was an under-reported crime. Docket No. 1 at
                                                                                        34
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 35 of 37




                                   1   42.

                                   2           During his rebuttal argument, the prosecutor took aim at the several defense witnesses who

                                   3   opined that Mr. Patino did not have the character trait for sexual deviancy with children. The

                                   4   prosecutor argued that the defense witnesses’ opinions were of little use given the lack of

                                   5   testimony that they ever talked to Mr. Patino about his sexual desires. The prosecutor argued:

                                   6   “Defense witnesses claim he’s not a sexual deviant with children because he never acted that way

                                   7   in front of them. Well people such as the defendant don’t act out their sexual deviancies involving

                                   8   children in front of friends. [¶] How many times has the world been fooled by friends, family and

                                   9   neighbors? How many times do you see on the T.V. news the reporters interviewing neighbors

                                  10   [sic] someone has just committed a horrible crime the neighbor says, it’s a quiet neighborhood.”

                                  11   RT 1180-81. Defense counsel objected that this was “improper argument,” and the court

                                  12   overruled the objection. RT 1181. Later, the prosecutor argued that having to disclose very
Northern District of California
 United States District Court




                                  13   personal information to many people and having people accusing a child molestation victim of

                                  14   making things up made it difficult to be a child molestation victim and said: “It’s no wonder why

                                  15   child molestation is a vastly underreported crime.” RT 1192 (emphasis added).

                                  16           The California Court of Appeal explained that “‘counsel may not assume or state facts not

                                  17   in evidence . . . or mischaracterize the evidence,’” Patino, 2018 WL 4113155, at *12, but found no

                                  18   violation of that rule.

                                  19                   [In making a record after the jury argument, the] prosecutor
                                                       explained this comment was a “common sense” argument that child
                                  20                   molesters conduct their crimes in private and in a manner so as not
                                                       to be detected. The trial court understood the comment as making
                                  21                   the point that “the nature of the offense is one that is not spoken of
                                                       or broadcast.” The Attorney General further argues the prosecutor’s
                                  22                   comment was an appropriate response to the defense character
                                                       witnesses' assertions that they had never seen Patino display sexual
                                  23                   interest in a child. All of these points are well taken; the
                                                       prosecutor’s comment was a permissible response to the defense
                                  24                   character evidence. In this context, we believe the comment was
                                                       fair argument, not an improper statement of fact. Nor do we see
                                  25                   how the jury could have understood or applied the comment in an
                                                       erroneous manner or in a manner that would harm Patino.
                                  26

                                  27   Patino, 2018 WL 4113155, at *13.

                                  28           The California Court of Appeal also determined that the specific comment that “child
                                                                                        35
                                         Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 36 of 37




                                   1   molestation is a vastly underreported crime” was not improper because it was based on evidence

                                   2   presented at trial. Id. Specifically, “Dr. Rachel Gilgoff--who was called by the prosecution as an

                                   3   expert in pediatrics, child sexual assault, and child sexual assault exams--testified, ‘The vast

                                   4   majority of people who have been sexually abused never disclose that abuse.’” Id.

                                   5                  b.      Analysis Of Federal Constitutional Claim

                                   6          The California Court of Appeal’s rejection of the prosecutorial-misconduct claim was a

                                   7   reasonable application of the federal constitutional standard that only conduct that makes the trial

                                   8   “fundamentally unfair” warrants habeas relief. A prosecutor “is granted reasonable latitude to

                                   9   fashion closing arguments,” and is “free to argue reasonable inferences from the evidence.”

                                  10   United States v. Gray, 876 F.2d 1411, 1417 (9th Cir. 1989). As the state appellate court

                                  11   reasonably determined, the prosecutor’s comment that the defense witnesses would not have been

                                  12   in a position to make an informed decision about whether Mr. Patino had sexual desires for
Northern District of California
 United States District Court




                                  13   children was a common sense argument that child molesting is a crime done in private to avoid

                                  14   detection. “It is expected that jurors will bring their life experiences to bear on the facts of a

                                  15   case.” Hard v. Burlington N. Ry. Co., 870 F.2d 1454, 1462 (9th Cir. 1989); see also Head v.

                                  16   Hargrave, 105 U.S. 45, 49 (1881) (“far from laying aside their own general knowledge and ideas,

                                  17   the jury should have applied that knowledge and those ideas to the matters of fact in evidence in

                                  18   determining the weight to be given to the opinions expressed; and it was only in that way that they

                                  19   could arrive at a just conclusion”). Moreover, the argument that the defense witnesses were not

                                  20   able to give informed opinions about whether Mr. Patino had a deviant interest in children was

                                  21   consistent with the jury instructions. The jury was instructed that, in evaluating a witness’

                                  22   testimony, the jurors could consider “how well could the witness see, hear or otherwise perceive

                                  23   the things about which the witness testified.” RT 1213. The jury also was instructed that, “[i]n

                                  24   deciding whether testimony is true and accurate, use your common sense and experience.” RT

                                  25   1213. The trial was not rendered fundamentally unfair when the prosecutor highlighted that the

                                  26   defense character witnesses had no real basis on which to base their opinions about whether Mr.

                                  27   Patino had a deviant interest in young girls.

                                  28          The state appellate court also reasonably determined that the particular statement that child
                                                                                          36
                                            Case 3:19-cv-02151-EMC Document 14 Filed 05/27/20 Page 37 of 37




                                   1   molestation is an underreported crime was not improper because it was a reasonable summation of

                                   2   the testimony from the expert witness, who had testified that most sexual abuse victims never

                                   3   disclose the abuse.

                                   4            Mr. Patino is not entitled to the writ on his prosecutorial-misconduct claims because he has

                                   5   not shown that the California Court of Appeal’s rejection of those claims was an unreasonable

                                   6   application of Darden’s rule that a due process violation occurs only when the prosecutor’s

                                   7   conduct makes the trial “fundamentally unfair.” See Darden, 477 U.S. at 181.

                                   8   F.       No Certificate of Appealability

                                   9            A certificate of appealability will not issue. See 28 U.S.C. § 2253(c). This is not a case in

                                  10   which “reasonable jurists would find the district court’s assessment of the constitutional claims

                                  11   debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Accordingly, a certificate of

                                  12   appealability is DENIED.
Northern District of California
 United States District Court




                                  13                                        VI.       CONCLUSION

                                  14            For the foregoing reasons, the petition for writ of habeas corpus is DENIED on the merits.

                                  15   The Clerk shall close the file.

                                  16

                                  17            IT IS SO ORDERED.

                                  18

                                  19   Dated: May 27, 2020

                                  20

                                  21                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  22                                                      United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         37
